        Case 3:19-cv-02769-WHA Document 156 Filed 05/26/20 Page 1 of 2



 1   XAVIER BECERRA
     Attorney General of California
 2   KATHLEEN BOERGERS, State Bar No. 213530
     KARLI EISENBERG, State Bar No. 281923
 3   STEPHANIE YU, State Bar No. 294405
     NELI N. PALMA, State Bar No. 203374
 4     1300 I Street, Suite 125, P.O. Box 944255
       Sacramento, CA 94244-2550
 5     Tel: (916) 210-7522; Fax: (916) 322-8288
       E-mail: Neli.Palma@doj.ca.gov
 6   Attorneys for Plaintiff State of California, by
     and through Attorney General Xavier Becerra
 7   JOSEPH H. HUNT
     Assistant Attorney General
 8
     DAVID M. MORRELL
 9   Deputy Assistant Attorney General
     CHRISTOPHER A. BATES
10   Senior Counsel to the Assistant Attorney General
     MICHELLE BENNETT
11   Assistant Branch Director, Civil Division
     REBECCA M. KOPPLIN
12   BENJAMIN T. TAKEMOTO
     VINITA B. ANDRAPALLIYAL
13   Trial Attorneys
     United States Department of Justice
14   Civil Division, Federal Programs Branch
     P.O. Box 883, Ben Franklin Station
15   Washington, DC 20044
     Tel: (202) 532-4252
16   Fax: (202) 616-8460
     E-mail: benjamin.takemoto@usdoj.gov
17   Attorneys for Defendants
18
                               IN THE UNITED STATES DISTRICT COURT
19
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
20

21
      STATE OF CALIFORNIA, by and through                 Case No. 3:19-cv-02769-WHA
22    ATTORNEY GENERAL XAVIER
      BECERRA,                                             [PROPOSED] FINAL JUDGMENT
23
                                             Plaintiff,
24
                     v.
25

26    ALEX M. AZAR, in his official capacity as
      Secretary of the U.S. DEPARTMENT OF
27    HEALTH & HUMAN SERVICES; U.S.
      DEPARTMENT OF HEALTH AND
28    HUMAN SERVICES; DOES 1-100,


                                                       [Proposed] Final Judgment (Case No. 3:19-cv-02769 WHA)
       Case 3:19-cv-02769-WHA Document 156 Filed 05/26/20 Page 2 of 2



 1
                                            Defendants.
 2

 3         Pursuant to the parties’ stipulation and the Court’s November 19, 2019 Order Re Motions to
 4   Dismiss and For Summary Judgment and Requests for Judicial Notice, ECF No. 143, the Court
 5   hereby orders and enters the following dispositions:
 6         1.       Plaintiff State of California’s Motion for Summary Judgment (ECF No. 113) is
 7   GRANTED as to its First Cause of Action and Second Cause of Action.
 8         2.       Judgment is HEREBY ENTERED in favor of Plaintiff State of California, and the
 9   challenged rule, “Protecting Statutory Conscience Rights in Health Care; Delegations of
10   Authority, ” RIN 0945-AA10, 84 Fed. Reg. 23,170 (May 21, 2019), is set aside and shall be
11   unenforceable.
12         3.       Plaintiff State of California’s cause of action under the Freedom of Information Act
13   (the Ninth Cause of Action) is DISMISSED WITH PREJUDICE in accordance with the parties’
14   stipulation.
15         4.       The remaining causes of action (Third, Fourth, Fifth, Sixth, Seventh, and Eighth
16   Causes of Action) are DISMISSED AS MOOT.
17         5.       Defendants’ Motion to Dismiss or, in the Alternative, for Summary Judgment (ECF
18   No. 54) is DENIED.
19

20         IT IS SO ORDERED.
21            May 26, 2020.
     Dated: _____________________________                   ______________________________

22                                                          The Honorable William Alsup

23

24

25

26

27

28


                                                      [Proposed] Final Judgment (Case No. 3:19-cv-02769 WHA)
